Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 1 of 36 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

----------------------------------------------------------x

PANTELIS CHRYSAFIS, BETTY COHEN,                              :
BRANDIE LACASSE, MUDAN SHI, and                           :
FENG ZHOU,                                                :
                                                          :       No. ______________
                 Plaintiffs,                              :
                                                          :       COMPLAINT
                 -against-                                :
                                                          :       JURY TRIAL DEMANDED
LETITIA JAMES, in her official capacity as                :
Attorney General of the State of New York,                :
                                                          :
                 Defendant.

----------------------------------------------------------x

        Plaintiffs Pantelis Chrysafis, Betty Cohen, Brandie LaCasse, Mudan Shi, and Feng Zhou

(the “Plaintiffs”), by and through their attorneys, Gibson, Dunn & Crutcher LLP, for their

Complaint against Defendant Letitia James, in her official capacity as Attorney General of the

State of New York, allege as follows:

                                       NATURE OF THE ACTION

        1.       This case challenges the constitutionality of New York State’s new eviction

moratorium law, Part A of the COVID-19 Emergency Eviction and Foreclosure Prevention Act

of 2020 (“CEEFPA”), attached hereto as Exhibit A. CEEFPA extends a temporary eviction

moratorium into a more than year-long eviction-free span that has pushed so many of the State’s

small property owners, like Plaintiffs here, to the brink of financial and emotional disaster, and

that tramples on their constitutional rights. CEEFPA effectively frees tenants from any

consequence for refusing to pay their rent obligations, and for overstaying the expiration of their

leases. At the same time, this moratorium forces small landlord owners like Plaintiffs here to

continue to cover the considerable costs of carrying these properties without deriving any
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 2 of 36 PageID #: 2




income, thereby threatening their ability to cover the costs of their own mortgages and causing

them irreparable harm.

       2.      CEEFPA tramples on Plaintiffs’ constitutional rights in at least five significant,

separate ways: First, CEEFPA impermissibly compels property owners to disseminate

government messages with which they disagree in violation of their First Amendment rights.

Property owners must distribute “hardship declaration” forms drafted by the government to

tenants, a copy of which is attached hereto as Exhibit B. In these forms, tenants are invited to

take advantage of the eviction moratorium by checking a box stating, inter alia, that the tenant is

“experiencing financial hardship” and therefore “unable to pay” the rent owed due to COVID-19,

or that vacating the premises would pose a “significant health risk.” Landlords must also provide

tenants with a government-curated list of legal service providers that are available to assist the

tenants in seeking to avoid eviction. Landlords are required to pay for the printing and mailing

of these lists and forms, and to arrange and pay for the translation of the forms into certain

languages spoken by their tenants. In essence, the State is forcing property owners to speak in

support of a government eviction moratorium program with which they disagree and to

recommend specific legal organizations whose mission and advice is squarely adverse to

landlords’ interests. This is unconstitutional compelled speech.

       3.      Second, CEEFPA is void for vagueness under federal and state Due Process

clauses, as it enables tenants to foreclose eviction and forsake their rental obligations by

declaring hardship based on undefined “[s]ignificant loss of household income,” “[i]ncrease in

necessary out-of-pocket expenses,” or “other circumstances” purportedly related to the COVID-

19 pandemic, among other vague and undefined categories, inviting abuse and arbitrary

enforcement. Third, CEEFPA violates property owners’ procedural due process rights under the




                                                  2
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 3 of 36 PageID #: 3




federal and state Due Process clauses by providing them with no way to challenge or verify

tenants’ declarations of hardship. Fourth, because CEEFPA prohibits landlords from exercising

their rights to file eviction petitions against tenants who have submitted these declarations until

at least May 1, 2021 (after barring them from doing so through February 26, 2021 even without a

hardship declaration), it violates Plaintiffs’ rights under the First Amendment’s and state

constitution’s Petition clause. Fifth, in granting the chief administrative judge the unchecked

power to unilaterally extend the eviction moratorium statewide, CEEFPA violates the delegation

of power under the New York State Constitution.

       4.      Plaintiffs seek a declaration that CEEFPA is unconstitutional. Plaintiffs seek

preliminary and permanent injunctive relief barring CEEFPA’s further implementation and

enforcement.

       5.    The State’s first eviction moratorium, imposed via Executive Order on March 20,

2020, barred the “enforcement” of evictions of residential and commercial tenants. On May 7,

2020, in a second Executive Order, the State went a step further and barred the initiation of new

proceedings, in addition to prohibiting the enforcement of evictions. This second iteration and a

subsequent law continued the moratorium on evictions applied to tenants facing a “financial

hardship” due to or during COVID-19.

       6.    CEEFPA goes even farther in imposing a blanket stay on nearly all summary

proceedings, new or pending, staying all eviction proceedings until at least May 1, 2021 if

tenants provide a hardship declaration in the form set out in the law (after staying proceedings

through February 26 even without one). Many landlords—including some Plaintiffs—have

already received completed hardship declarations from their tenants in advance of the February




                                                  3
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 4 of 36 PageID #: 4




26 expiration of the automatic stay, while others—including some Plaintiffs—will be required to

provide hardship declaration forms to their tenants starting on February 26.

          7.   In many cases, landlords are already approaching a full year of not being able to

seek rental income from tenants who refuse to pay their obligations, and are consequently unable

to offset their mortgage payments and property taxes. With this latest—and most severe—

iteration, many property owners may not be able to pay their mortgages or otherwise meet their

financial obligations, leading to the loss of their properties and other irreparable harms.

          8.   Plaintiffs are five small property owners whose tenants have refused to pay rent for

extended periods—often starting before COVID-19 began—whose tenants refuse to move out

even though their leases have expired, and/or whose tenants are subject to eviction orders that

cannot now be enforced because of CEEFPA. They are each suffering irreparable harms as a

result:

    •     Plaintiff Pantelis Chrysafis is the owner of a single-family home in Garden City, New
          York, which he currently rents out to tenants. In early 2019, Chrysafis determined to try
          to sell the property again, and he informed the tenants that they would have a number of
          months to find a suitable, alternative place to live. The tenants simply stopped paying
          rent as a result. In the spring of 2019—well before the COVID-19 pandemic—Chrysafis
          was forced to hire an attorney to seek back rent. The parties temporarily settled, but his
          tenants failed to pay timely rent again in December 2019 and January 2020. In February
          2020, Chrysafis obtained a judgment against his tenants as well as a warrant of eviction
          ordering the tenants to vacate by April 1, 2020. Chrysafis’s tenants nevertheless remain
          in the home because of the eviction moratoria. They have not paid rent in over a year,
          totaling more than $70,000. Chrysafis has been forced to borrow money from his elderly
          parents to stay afloat. His inability to collect rental income, while still having significant
          costs of his own, has caused unending strife within his own family. Forcing Chrysafis to
          provide the hardship declaration to his tenants will in essence invite his tenants to
          continue to refuse to pay rent. And his tenants will certainly avail themselves of the
          vagueness of the hardship declaration form to assert financial hardship. But the timeline
          makes clear that his tenants’ failure to pay has nothing to do with COVID-19, and
          Chrysafis will have absolutely no way to contest his tenants’ claims.

    •     Plaintiff Betty S. Cohen is the owner of a single co-op unit in Brooklyn, New York,
          which she currently rents out to a tenant. Cohen is retired. The rental income from the
          co-op is her primary source of financial support, together with Social Security payments.


                                                    4
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 5 of 36 PageID #: 5




      Starting in March 2020, the tenant stopped paying rent. Despite Cohen sending him a
      monthly statement of arrears and notifying him of her desperate need for the rent, the
      tenant has been living in the co-op rent-free for nearly a year now. Cohen sent a notice of
      late payment, and initiated an eviction proceeding in September 2020. But CEEFPA has
      now barred Cohen from taking any meaningful action to evict the tenant, reclaim her
      property, or recoup unpaid rent. The tenant’s annual lease expired in December 2020.
      On February 4, 2021, the tenant submitted what purports to be a hardship declaration
      form, checking the box for financial hardship. Cohen has no opportunity to contest his
      submission or receive clarification as to which category of financial hardship he claims
      applies. If the form is valid, she will not be able to evict her tenant, despite his non-
      payment and the expiration of his lease, because the tenant’s submission of a declaration
      form stays her case until May 1, 2021. The tenant currently owes Cohen over $18,000 in
      unpaid rent, and that amount goes up each month with Cohen unable to act at all until
      May.

  •   Plaintiff Brandie LaCasse is a retired military veteran. She is a single mother who owns
      and manages six properties in New York. She has a service-connected disability, which
      has resulted in her being immunocompromised. LaCasse decided to sell one of her
      properties, a single family house in Rhinebeck, New York, in November 2020.
      Accordingly, she served the tenants with a notice of nonrenewal pursuant to the terms of
      the lease. The tenants stopped paying rent in response and have refused to vacate the
      property despite the fact that the lease’s term has concluded. LaCasse filed a holdover
      proceeding against the tenants in December 2020, which was immediately dismissed as a
      result of CEEFPA. Immediately thereafter, her tenants completed a hardship declaration
      form, claiming hardship in connection with their need for childcare. But there is no
      indication that the tenants’ childcare situation has been affected by COVID-19, as one
      tenant continues to work while the other continues to stay home, as they did pre-
      pandemic. To make matters worse, the tenants have violated numerous terms of the
      lease, causing significant damage to the property and resulting in multiple police calls in
      response to their conduct. Yet the mere submission of the declaration form—containing
      claims that LaCasse has no way to rebut or challenge—has barred her from taking any
      action to re-file suit to evict the tenants until May 2021. LaCasse has wanted to sell the
      Rhinebeck property for months, but no one will buy a home occupied by tenants who
      refuse to leave. She is thus trapped with a property that is both impossible to sell and
      does not generate income even to cover its ownership costs. To make up for her lost
      rental income and cover her financial obligations, LaCasse has been forced to take a new
      job, despite her immunocompromised status, increasing her risk of getting infected with
      COVID-19. The eviction moratorium is literally compelling her to risk her life in order
      to make ends meet. If LaCasse continues not to be able to collect rent, she may have no
      choice but to take yet another job, which will only increase the risk to her health and the
      possibility that she will get infected.

  •   Plaintiffs Mudan Shi and Feng Zhou (wife and husband) own a single-family home in
      Staten Island, New York, which they currently rent out to tenants. The rental income
      from the house helps cover their own rent obligations for their leased family home, which
      Shi and Zhou live in with their two young children and their three elderly parents. Shi


                                               5
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 6 of 36 PageID #: 6




       and Zhou were able to purchase the Staten Island home a few years ago, after working
       hard for many years and scrupulously saving. Starting in the spring of 2019—almost a
       year before the pandemic—the tenants stopped paying rent. Shi and Zhou are now owed
       over $50,000 in back rent, and without the rental income from the home they are
       financially strapped trying to keep up with the monthly expenses on the house and the
       rent for the home they live in with their family. They commenced a nonpayment action
       on October 31, 2019—well before the coronavirus pandemic—and obtained a judgment.
       But before the judgment could be enforced, the proceeding was stayed due to the eviction
       moratoria, and that has continued due to CEEFPA. Even though their tenants’ lease has
       expired and the tenants have not paid rent for three quarters of the term, Shi and Zhou
       cannot move their own family into the house. Forcing them to provide the hardship
       declaration form to their tenants effectively invites the tenants to continue to live in the
       property without paying rent. And their tenants will certainly avail themselves of the
       vague hardship categories of the declaration form to assert hardship. The tenants’ failure
       to pay is completely unrelated to COVID-19, yet Shi and Zhou would have absolutely no
       viable path forward to evict the tenants or even contest their tenants’ claims.

       9.      The harms to these Plaintiffs and others similarly situated is not only to their

economic viability but also to their constitutional rights. When a tenant defaults on a rent

payment, property owners must produce a written rental demand at least fourteen days prior to

pursuing a special proceeding to remove the tenant from the property. RPAPL § 711(2). Now,

CEEFPA compels landlords to produce, with every written demand for rent, a form—the text of

which is mandated by the government—inviting tenants to declare that they are “experiencing

financial hardship” and therefore “unable to pay” the rent owed, or that vacating the premises

would pose a “significant health risk,” even though property owners may disagree with these

statements made by their tenants and certainly do not support or approve of the resulting

moratorium on evictions. Property owners are also required to provide tenants with “a list of all

not-for-profit legal service providers actively handling housing matters in the county where the

subject premises are located,” which list is prepared by the government. The message is plain:

tenants should seek legal advice from these owner-“recommended” organizations on how to

avoid paying rent. The furnishing of this list thus forces Plaintiffs to support an expression, and

organizations, that are directly adverse to their own interests. If landlords do not furnish the



                                                  6
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 7 of 36 PageID #: 7




hardship declaration form and legal service provider list to tenants—and attest in a signed

affirmation that they have done so—landlords cannot initiate or make any movement in eviction

proceedings.

       10.     CEEFPA’s hardship provision also violates property owners’ Fourteenth

Amendment due process rights because it is unconstitutionally vague. CEEFPA Part A § 1(4)

prohibits eviction of tenants who declare hardship based on any of various “hardships,” including

“[s]ignificant loss of household income,” “[i]ncrease in necessary out-of-pocket expenses,” and

“other circumstances related to the COVID-19 pandemic,” among other vague terms. Yet it fails

to provide any definition or guidance of any kind for these phrases, rendering the provision so

ambiguous that landlords have no notice of the circumstances under which tenants will be

exempted from state-law eviction remedies and no realistic means of predictable implementation.

Furthermore, the statute does not even require that tenants identify the category of “financial

hardship” that they assert applies to them and it fails to provide property owners’ with an avenue

to challenge declarations of hardship based on these self-reported circumstances. The hardship

declaration is a recipe and opportunity for abuse and arbitrary enforcement.

       11.     In addition, CEEFPA’s hardship provision violates property owners’ procedural

due process rights under the Fourteenth Amendment because the statute provides no mechanism

to verify or challenge tenants’ hardship declarations—irrespective of the hardship claimed—and

automatically bars or stays eviction proceedings when such declarations are submitted. Thus,

property owners are bound by nothing more than tenants’ say-so that they are suffering hardships

such that they cannot be evicted.

       12.     CEEFPA also violates the First Amendment’s right to petition (and its state

corollary), which has long been interpreted to protect access to the courts. CEEFPA tramples on




                                                 7
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 8 of 36 PageID #: 8




property owners’ rights to file summary eviction proceedings—a judicial remedy provided by

state law—by categorically barring the filing of such proceedings in most cases where tenants

submit a form declaring they are suffering hardship during the pandemic.

        13.     Finally, CEEFPA violates the New York State Constitution—and compounds the

right to petition violation—by purporting to delegate to the chief administrative judge unfettered

discretion to indefinitely extend the eviction moratorium. Article VI, § 30 of the New York

Constitution, N.Y. Judiciary Law § 212, and numerous judicial decisions establish that the chief

administrative judge can only exercise powers regulating practice and procedure in the courts

with the advice and consent of the administrative board of the courts. CEEFPA, however, allows

the chief administrative judge alone to extend the eviction moratorium, and the associated stay of

court proceedings, on a statewide basis, and in a blanket fashion.

        14.     These Plaintiff, as small property owners, therefore bring this action challenging

the constitutionality of Part A of CEEFPA on these many grounds. They seek a declaration that

CEEFPA Part A is unconstitutional, and they further seek emergency and permanent injunctive

relief barring the State from further implementing or enforcing CEEFPA Part A in its entirety.

                                             PARTIES

        15.     Plaintiff Pantelis Chrysafis is the owner of a single-family home in Garden City,

New York, which he currently rents out to tenants.

        16.     Plaintiff Betty Cohen is the owner of a single co-op unit in Brooklyn, New York,

which she currently rents out to a tenant.

        17.     Plaintiff Brandie LaCasse owns a single-family home in Rhinebeck, New York

that she currently rents out to tenants. She owns five additional properties in New York State

that are also rented out to tenants.




                                                 8
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 9 of 36 PageID #: 9




       18.     Plaintiffs Mudan Shi and Feng Zhou (wife and husband) own a single-family

home in Staten Island, New York, which they currently rent out to tenants.

       19.     Defendant Letitia James is the Attorney General of the State of New York and is

responsible for defending the constitutionality of CEEFPA in this action as part of her duty under

Executive Law § 63(1) to defend all actions and proceedings in which New York State is

interested. She is also responsible for enforcement of any violations of the statute. The Attorney

General maintains Executive Offices at The Capitol, Albany, New York 12224, and at 28 Liberty

Street, New York, New York 10005. The Attorney General is named in her official capacity.

                                 JURISDICTION AND VENUE

       20.      This Court has subject matter jurisdiction over Plaintiffs’ constitutional claims

pursuant to 28 U.S.C. § 1331.

       21.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                  FACTUAL ALLEGATIONS

I.     Eviction Proceedings Prior To The COVID-19 Pandemic

       22.       Prior to the COVID-19 pandemic, landlords were required to take a number of

steps under New York Real Property Actions and Proceedings Law to resolve matters with

tenants before initiating an eviction proceeding. Tenants could be evicted, upon appropriate

showings, in three principal instances: (1) when a tenant failed to pay the agreed-upon rent; (2)

when a tenant severely violated a lease provision (including creating a nuisance); or (3) when a

tenant stayed in the premises beyond the term of the lease (i.e. overstays). RPAPL § 711. Under

the pre-COVID-19 regime, property owners also had certainty that a stay of the issuance or

enforcement of an eviction warrant for unpaid rent would be granted only in certain defined

circumstances. They knew, for example, that stays could be granted if they failed to make


                                                  9
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 10 of 36 PageID #: 10




repairs or failed to pay for utilities; but they also knew the stays could be lifted once repairs were

made or utilities were paid for and restored. RPAPL §§ 755–56 (applies in or outside New York

City).

         23.   Such defined parameters gave property owners predictability in their businesses

and lives while balancing tenants’ needs with accountability. Before COVID-19, it was also the

case that stays of up to six months could be granted when hold-over tenants of “dwelling” units

made an application in good faith that they could not secure a suitable alternative premises

despite reasonable efforts, and that the tenant or the tenant’s family would face extreme hardship

if the stay were not granted. RPAPL § 753. But even in these instances, landlords or other

petitioners had the opportunity to dispute a stay. See RPAPL § 753(3) (landlords can establish a

good faith desire to recover the unit in order to complete demolition and fulfill a new building

construction plan). Outside of New York City, landlords also knew that discretionary stays of

eviction warrants were also limited to instances such as when a defaulted tenant pays all back

rent, taxes, and other costs satisfactory to the court. RPAPL § 751(1).

II.      In March 2020, Governor Cuomo Ordered a Temporary Eviction Moratorium

         24.   On March 20, 2020, Governor Cuomo issued Executive Order No. 202.8, which

placed a 90-day blanket eviction moratorium over residential and commercial tenants. On May

7, 2020, via Executive Order No. 202.28, Governor Cuomo extended the eviction moratorium

until August 19, 2020; under this Executive Order, landlords were prohibited from moving to

evict any tenants whose default was caused by financial hardship “due to COVID-19.”

Executive Order No. 202.28 clarified that the moratorium barred property owners from initiating

an eviction proceeding or enforcing an eviction warrant during the effective period. Although

Executive Order No. 202.28 did not further define financial hardship, it directed landlords to

allow tenants’ security deposits to be used to pay rent that became due, but only upon the consent


                                                 10
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 11 of 36 PageID #: 11




of a tenant suffering financial hardship due to COVID-19. Once a tenant’s security deposit was

used to pay rent, the tenant was to replenish the deposit within ninety days with an amount

equivalent to only 1/12 of the monthly rent.

III.       In June 2020, The State Further Extended The Eviction Moratorium Via The
           Passage of the Tenant Safe Harbor Act

           25.      On June 30, 2020, the State enacted the Tenant Safe Harbor Act (“TSHA”), which

further extended the eviction moratorium over residential properties, and was twice extended by

Executive Orders 202.66 and 202.85 at the end of 2020. The TSHA places a prohibition on

evictions against non-paying residential tenants who raise a “financial hardship” defense during a

summary proceeding. Rather than relying on the tenant’s word alone, the TSHA gives landlords

recourse in court to challenge a tenant’s claim of financial hardship. Courts were instructed to

consider a number of factors such as the tenant’s income before and after COVID-19, liquid

assets, and public welfare benefits. The TSHA’s eviction prohibition is set to expire once no part

of the county in which a tenant resides is shut down due to COVID-19 restrictions,1 but the

inquiry it directs courts to undertake has now been limited by CEEFPA, as discussed below.

IV.        CEEFPA Extended And Expanded The “Temporary” Eviction Moratorium

           26.      Signed into law on December 28, 2020, CEEFPA immediately stayed for sixty

days all pending residential eviction proceedings,2 even those that began on or before March 7,

2020—tying the hands of residential landlords until at least February 26, 2021. The automatic


  1
       Ch. 127, § 1, 2020 N.Y. Laws (defining the covered period of the Act as being until “none of the provisions that
       closed or otherwise restricted public or private businesses or places of public accommodation, or required
       postponement or cancellation of all non-essential gatherings of individuals of any size” apply).
  2
       The statute defines an “eviction proceeding” as a either a summary proceeding to recover possession of real
       property under § 7 of NY Real Property Law, a judicial proceeding, or administrative proceeding to recover
       possession of real property. Landlords as well as individuals who are entitled to possession of property, such as
       a reversioner, purchaser, or receiver, are among a short list of individuals who may pursue a summary
       proceeding. RPAPL § 721. No fees or penalties beyond lost rent may be recovered in summary proceedings.
       RPAPL § 702.



                                                            11
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 12 of 36 PageID #: 12




sixty-day stay applies to any new proceedings commenced through January 27, 2021. CEEFPA

also mandates that property owners provide their tenants with a “hardship declaration” (a

“Hardship Declaration”) prior to commencing or continuing any eviction proceedings. CEEFPA

Part A § 1(4). If a tenant submits a Hardship Declaration, eviction proceedings—both pending

and new—are to be stayed until as late as May 1, 2021. Proceedings will also be stayed until at

least that same date if a tenant submits a Hardship Declaration before the February 26, 2021

conclusion of the automatic sixty-day stay. Meanwhile, tenants seeking money judgments

against landlords in summary proceedings may continue to do; no stay applies.

        27.     The Hardship Declaration consists of (1) a declaration form (the “Declaration

Form”) explaining that a completed, signed declaration will bar any eviction proceedings until

May 1, 2021; (2) a “pre-eviction notice”—which consists of “a list of all not-for-profit legal

service providers actively handling housing matters in the county where the subject premises are

located,” prepared by the Office of Court Administration; and (3) a return address for the

Declaration Form. Id. § 3. CEEFPA compels property owners to provide tenants with a

Hardship Declaration “with every written rent demand for rent.” Id. In addition, any property

owner who seeks to initiate an eviction proceeding, resume a pending eviction proceeding, or

execute an issued eviction warrant for any reason (outside of a tenant-caused nuisance) must first

provide a Hardship Declaration to the tenant. See id. § 9.

        28.     While the Office of Court Administration is obligated to produce translated

Declaration Forms in “Spanish and the six most common languages in the City of New York,

after Spanish,” id. § 10, it is “the landlord’s responsibility to obtain a suitable translation of the

hardship declaration in the tenant’s primary language,” id. § 3, if the tenant’s “primary language”

is not one of the seven. CEEFPA contains no clause authorizing property owners to obtain




                                                   12
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 13 of 36 PageID #: 13




reimbursement for following this mandate. Nor does it free them from the anti-discrimination

laws that otherwise forbid landlords from asking their tenants information about their national

origin. Yet they must somehow determine their tenants’ “primary language,” engage a reliable

translation service to translate the Declaration Form if that language is anything other than the

languages translated by the State, and cover the cost of translation. In such cases, tenants will

naturally infer that landlords—not the State—prepared the forms.

        29.     The Declaration Form asks tenants to “select[]” one or both “option[s]” via

checking a box—either that they are “experiencing financial hardship . . . during the COVID-19

pandemic” or that “moving . . . would pose a significant health risk”—to qualify for a stay of

existing eviction proceedings or a suspension of new proceedings. CEEFPA Part A §§ 1, 3; see

also Ex. A (Hardship Declaration Form downloaded from New York Courts website), available

at https://www.nycourts.gov/Courts/nyc/SSI/images/corona/HardshipDeclaration.pdf.

        30.     A tenant need only “select[]” one of these two options, without explaining more,

to submit a valid Declaration Form. See id.; Ex. A. While the Declaration Form contains a

“notice” clause informing the tenant that he or she is “signing and submitting the form under

penalty of law,” id. § 1(4), the form does not need to be signed under penalty of perjury, and

there is no requirement to attach corroborating documents to support the category chosen. Cf.,

e.g., id. § 4 (“If there is no pending eviction proceeding and a tenant provides a hardship

declaration to the landlord . . . there shall be no initiation of an eviction proceeding against the

tenant until at least May 1, 2021”).

        31.     The Declaration Form lays out five possible grounds for meeting the financial

hardship option—that is, grounds on which the tenant can assert that he or she is “unable to pay

[his or her] rent or other financial obligation under the lease in full”: (1) a “significant loss of




                                                  13
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 14 of 36 PageID #: 14




household income,” (2) increasing “necessary out-of-pocket expenses related to performing

essential work or related to health impacts,” (3) “childcare [or other familial care] responsibilities

. . . negatively affect[ing]” the ability “to obtain meaningful employment” or causing “increased

[ ] necessary out-of-pocket expenses,” (4) “moving expenses and difficulty [the tenant has]

securing alternative housing,” or (5) a catch-all category of “[o]ther circumstances related to [ ]

COVID-19” that have “negatively affected” the tenant’s ability “to obtain meaningful

employment or earn income or have significantly reduced [the tenant’s] household income or

significantly increased [] expenses.” Id. § 1(4). Per the plain language of the statute, embodied

in the Declaration Form issued by the Office of Court Administration, tenants are not required to

identify the particular subcategory the tenant claims applies. Therefore, property owners

receiving completed Declaration Forms are not even informed of the specific asserted

justification for the tenant’s non-payment.

       32.       Tenants are instructed to return the Declaration Form to the property owner or, if

an eviction proceeding has already commenced, to the court.

       33.     Unless landlords like Plaintiffs file a signed affidavit—this one under the penalty

of perjury—with the court demonstrating that they have delivered a copy of the Hardship

Declaration to a tenant—including the “manner in which the petitioner[-landlord] or the

petitioner[-landlord]’s agent served a copy of the hardship declaration” and whether it was

served both “in English and the tenant’s primary language”—and attest that they have not

“received” a completed Declaration Form in response, no property owner may commence an

eviction proceeding. Id. § 5.

       34.     Though the law does not require confirmation or corroboration of the tenant’s

affirmations in a Declaration Form, property owners are unable to commence an eviction without




                                                 14
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 15 of 36 PageID #: 15




a two-step inquiry over their delivery of the Hardship Declaration. Once the court receives the

landlord’s affidavit in satisfaction of Part A § 5 it must first separately “determine whether a

copy of the hardship declaration” in the appropriate language(s) “is annexed to the served notice

of the petitioner” and, second, “seek confirmation on the record . . . that the [tenant] has

received” the Hardship Declaration and has not returned a completed Declaration Form to the

landlord, the landlord’s agent, or the court. Id. § 5(2). Upon receipt of a tenant’s Declaration

Form, courts are directed further to toll the commencement of any new proceedings until May 1,

2021. Id. § 4. Receipt of a completed Declaration Form effectively freezes ongoing eviction

proceedings and certain already-issued eviction warrants until that date.

       35.     Under CEEFPA, the submission of a Declaration Form with the financial hardship

option selected will create a “rebuttable presumption that the tenant is experiencing financial

hardship” under the TSHA, an executive order, or other state or local laws. CEEFPA Part A

§ 11. Accordingly, tenants may continue to avail themselves of this presumption in future

proceedings beyond the expiration of the moratorium on May 1, 2021. The new law is silent on

what type of evidence, if any, would rebut the presumption, or in what manner or forum such

evidence may be submitted. This step by the State effectively eliminates what little opportunity

landlords had to check claims of financial hardship under the TSHA.

       36.     The new law also vacates any default judgments authorizing an eviction in a

residential eviction matter prior to December 28, 2020. CEEFPA Part A § 7. The matters

underlying the vacated judgments can be restored to the court calendar for a new hearing solely

upon the tenant’s request, or else they will remain vacated. No new default judgments or

authorizations to enforce already issued eviction warrants can be issued before May 1, 2021.

Even if property owners wish to proceed, they must make a motion with the court and participate




                                                 15
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 16 of 36 PageID #: 16




in an initial hearing. Id. §§ 7, 8. But the reality remains that only two exceptions change the

outcome for landlords. The matter may only continue on from an initial hearing to a summary

proceeding, if the landlord can “establish” either that the tenant is exhibiting behavior equivalent

to a nuisance or that the tenant has failed to return a Declaration Form after being provided with

one by the landlord. Id. § 9. In all other instances, the matter is stayed until May 1, 2021. Even

if a judgment based on nuisance was awarded to a landlord prior to December 28, 2020, courts

are directed to hold another hearing to essentially redetermine whether the tenant’s unreasonable

behavior has persisted further. Id. § 9(2).

       37.     CEEFPA’s sole legal carve-out permits eviction proceedings for tenant behavior

constituting a nuisance. The nuisance standard requires establishing that the tenant

“substantially infringes on the use and enjoyment of other tenants or occupants or causes a

substantial safety hazard to others.” CEEFPA Part A § 9(2). The standard is similar to others in

New York law concerning real property. See N.Y.C. Admin. Code § 26-408 (describing eviction

based on tenant committing “nuisance” or “maliciously or by reason of gross negligence

substantially damaging the housing accommodation,” acting in a manner that interferes

“substantially with the comfort and safety of the landlord or of other tenants or occupants”); 9

N.Y.C.C.R.R. § 2524.3 (describing similar standard).

       38.     Finally, CEEFPA purports to delegate to the chief administrative judge the power

to extend the blanket, statewide stay of eviction proceedings beyond the initial sixty day period.

Specifically, it allows the chief administrative judge to unilaterally extend the stay—with no

limit on the amount of time or number of extensions—if and to the extent doing so is

“necessary,” in his unilateral discretion, “to ensure that courts are prepared to conduct




                                                 16
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 17 of 36 PageID #: 17




proceedings in compliance with this act and to give tenants an opportunity to submit the hardship

declaration pursuant to this act.” CEEFPA Part A § 2.

        39.     CEEFPA has effectively overridden the State’s existing real property law regime

with respect to residential tenancies and replaced it with vaguer substantive directives as well as

unconstitutional landlord obligations. In this inverse universe, all of Plaintiffs’ active or

potential proceedings for unpaid rent are stayed and some will remain stayed until May—over a

year since the first eviction restrictions were put in place.

V.      CEEFPA Permits Financial Hardship Declarations Based On Vague and Undefined
        Circumstances And Bars Landlords From Obtaining Review Of Such Claims

        40.     As described above, CEEFPA sets out a number of categories of financial

hardship that a tenant can claim, based on loss of household income, increases in out-of-pocket

expenses related to essential work or “health impacts,” loss of income or increased expenses

related to family care responsibilities, and moving difficulties and expenses. CEEFPA Part A

§ 4(1)–(4). These categories are vague and undefined. Exacerbating the problematic vagueness

of these categories, CEEFPA permits tenants to declare hardship based on an assertion that

“other circumstances related to the COVID-19 pandemic” “negatively affected [their] ability to

obtain meaningful employment or earn income,” “significantly reduced [their] household

income,” or “significantly increased [their] expenses.” Id. § 4(5). The law provides no

definitions whatsoever for any of these terms.

        41.     Compounding the issue, and in keeping with CEEFPA’s wholesale stripping of

owners’ rights and structural bar on court access, the law provides no mechanism for landlords to

determine in eviction proceedings—let alone contest—the reasons for a declaration of financial

hardship based on “other circumstances.”




                                                  17
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 18 of 36 PageID #: 18




        42.    Where a tenant submits a Declaration Form to the property owner, “there shall be

no initiation of an eviction proceeding against the tenant” until at least May 1, 2021. CEEFPA

Part A § 4. To effectuate this prohibition, CEEFPA provides that “no court shall accept for

filing” any eviction petition or other filing unless a landlord files an affidavit under penalty of

perjury attesting that it (and its agents) have not received a Hardship Declaration or that

CEEFPA’s narrow nuisance exception applies. Id. § 5(1). Tenants, however, are not required to

sign Hardship Declarations under penalty of perjury (and instead sign them only under “penalty

of law,” whatever that means.) Similarly, an in-progress eviction proceeding is automatically

stayed upon filing of a Hardship Declaration until at least May 1, 2021, and where an eviction

warrant has been issued it may not be executed until at least the same date. Id. §§ 6, 8. Thus,

while tenants sign their declarations under penalty of law, id. § 1(4), property owners are for all

practical purposes powerless to challenge in an eviction proceeding a tenant’s representation that

“other circumstances” apply, making the category ripe for abuse.

        43.    Each of the vague provision’s infirmities is aggravated by the fact that a tenant’s

submission of a Declaration Form creates a rebuttable presumption of financial hardship in

proceedings involving a defense under the TSHA, an executive order, or “any other local or state

law, order or regulation restricting the eviction of a tenant suffering from a financial hardship

during or due to COVID-19.” CEEFPA Part A § 11. CEEFPA provides no explanation for the

process or substantive standards by which the financial hardship presumption could be rebutted,

rendering the already ill-defined “other circumstances” category hopelessly vague as to the

covered proceedings. Unlike many of CEEFPA’s provisions, the rebuttable presumption

provision does not contain a May 1 end date and appears to continue even after the pandemic is

over.




                                                  18
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 19 of 36 PageID #: 19




       44.     The contentless nature of the categories of hardship, the statute’s creation of an

ill-defined rebuttable presumption, and the lack of any mechanism to verify a tenant’s

submission are ripe for abuse and invite arbitrary application.

VI.    Plaintiffs Are Suffering Under CEEFPA’s Unconstitutional Regime

       45.      Plaintiffs have been harmed in the manner described above by virtue of

CEEFPA’s eviction moratorium provisions, which independently and cumulatively violate their

rights under the First Amendment’s Free Speech clause, the Fourteenth Amendment’s Due

Process clause, and the First Amendment’s Petition clause, as well as their New York State

Constitution corollaries, and which unconstitutionally delegate legislative powers to the judicial

branch. Each Plaintiff, moreover, is suffering under CEEFPA as follows.

       A.      Plaintiff Pantelis Chrysafis

       46.     Plaintiff Chrysafis purchased the single-family home he owns in Garden City,

New York, in 2015, to live in with his then-wife. After he and his wife separated, Chrysafis

decided to sell the property, but did not find a suitable buyer. Chrysafis identified what he

believed to be suitable tenants instead, and started renting it out for $5,000 per month. Between

his $4,700 per month mortgage and approximately $18,000 in property taxes, Chrysafis was

essentially breaking even. Chrysafis now lives in Japan, where he has a newborn child.

       47.     In early 2019, a few years into the tenancy, Chrysafis determined to try to sell the

property again, and he informed the tenants that they would have a number of months to find a

suitable, alternative place to live. The tenants simply stopped paying rent as a result. In the

spring of 2019—well before the COVID-19 pandemic—Chrysafis was forced to hire an attorney

to seek five months of back rent. The parties temporarily settled, but his tenants failed to pay

timely rent again in December 2019 and January 2020. In February 2020, Chrysafis obtained a

judgment against his tenants as well as a warrant of eviction ordering the tenants to vacate by


                                                 19
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 20 of 36 PageID #: 20




April 1, 2020. Just days before COVID-19-related shutdowns began, the tenants requested until

the end of April to vacate, and Chrysafis agreed.

       48.     Chrysafis’s tenants remain in the home because of the eviction moratoria. They

have not paid rent in over a year, totaling more than $70,000. Chrysafis has been forced to

borrow money from his elderly parents to stay afloat. His inability to collect rental income,

while still having significant costs of his own, has caused unending strife within his own family.

If it continues to be enforced, CEEFPA will extend the stay of Chrysafis’s eviction proceedings

against his tenants. Forcing Chrysafis to provide the Hardship Declaration to his tenants will in

essence invite his tenants to continue to refuse to pay rent. And his tenants will certainly avail

themselves of the vagueness of the Declaration Form to assert financial hardship. But the

timeline makes clear that his tenants’ failure to pay has nothing to do with COVID-19, and

Chrysafis will have absolutely no way to contest his tenants’ claims.

       B.      Plaintiff Betty Cohen

      49.      Plaintiff Cohen owns a one-unit co-op in Brooklyn, New York that she rent outs

to a tenant. Cohen is retired. The rental income from the co-op is her primary source of

financial support, together with social security payments.

       50.     Cohen has rented the co-op unit to a single tenant since 1995. The current rent is

$1,545 per month. Cohen is responsible for paying for the co-op maintenance fees amounting to

$631 per month, which she ordinarily pays using the rental income. The tenant has a mixed

history of cooperation when it comes to the co-op fees and rent. Although the rent is due on the

15th of each month, he has taken every opportunity to extend that deadline. He also refused to

pay the required fifty dollar deductible on repairs after Cohen made a repair costing her $1,100.

In March 2020, the tenant did not pay rent. Although Cohen agreed to allow him to pay it back

the following month and waived the late charge, the tenant never paid. Despite Cohen sending


                                                 20
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 21 of 36 PageID #: 21




him a monthly statement of arrears and notifying him of her desperate need for the rent, the

tenant has now been living in the co-op rent-free for nearly a year. The tenant has refused to

communicate with Cohen about the unpaid rent and does not respond to her messages at all.

        51.    Cohen sent a notice of late payment, and initiated a non-payment proceeding in

September 2020. But the series of eviction moratoria, including CEEFPA, have barred Cohen

from taking any meaningful action to evict the tenant, reclaim her property, or recoup unpaid

rent. The tenant’s annual lease expired in December 2020. On February 4, 2021, the tenant

submitted what purports to be a Declaration Form, checking the financial hardship box without

any further explanation or support. If the form is valid, Cohen will have no opportunity to

contest his submission or receive clarification as to which category of financial hardship he

claims applies. And the tenant’s submission of a Declaration Form will automatically stay her

case until May 1, 2021, despite his non-payment and the expiration of his lease. The tenant

currently owes Cohen nearly $19,000 in unpaid rent, and that amount goes up each month.

        52.    Still obligated to cover her own living and fixed monthly costs, Cohen has

resorted to asking friends to help support her. They have graciously sent her what they can. But

if Cohen remains unable to evict the tenant and thereby barred from finding a tenant who will

pay rent, she will not be able to continue to pay her own financial expenses and may lose her

rental unit.

        C.     Plaintiff Brandie LaCasse

        53.    Plaintiff LaCasse is a military veteran, now retired after serving her country for

more than 23 years of active-duty service. She is a single mother who owns six properties in

New York, and she serves as the manager of each. She has a service-connected disability, which

has resulted in her being immunocompromised




                                                21
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 22 of 36 PageID #: 22




       54.     LaCasse decided to sell one of her properties, a single family house in Rhinebeck,

New York, in November 2020. Accordingly, she served the tenants with a notice of nonrenewal

pursuant to the terms of the lease. The tenants stopped paying rent in response. LaCasse is now

owed approximately $6,700 in unpaid rent and the tenants have refused to vacate the property

despite the fact that the lease’s term has concluded. LaCasse filed a holdover proceeding against

the tenants in December 2020, but it was dismissed because she had not provided a Hardship

Declaration to her tenants—even though CEEFPA was not yet in effect when she had filed suit.

Immediately thereafter, her tenants completed a Declaration Form, claiming financial hardship in

connection with their need for childcare. But there is no indication that the tenants’ childcare

situation has been affected by COVID-19, as one tenant continues to work while the other

continues to stay home, as they did pre-pandemic. To make matters worse, the tenants have

violated numerous terms of the lease, causing significant damage to the property and resulting in

multiple police calls in response to their conduct. Yet the mere submission of the Declaration

Form—containing claims that LaCasse has no way to rebut or challenge—has barred her from

taking any action to evict the tenants until May 2021. LaCasse has wanted to sell the Rhinebeck

property for months, but no one will buy a home occupied by tenants who refuse to leave. She is

thus trapped with a property that is both impossible to sell and does not generate income even to

cover its ownership costs.

       55.     Tenants in LaCasse’s other properties now also believe they can refuse to pay rent

with impunity. In January 2021, tenants at a different property paid their rent late and told

LaCasse that she should consider herself lucky to receive any payments at all. In February 2021,

they did not pay any of their $1,900 monthly rent. They have told her they do not have to pay

their rent because it is impossible for her to take them to court.




                                                  22
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 23 of 36 PageID #: 23




       56.     To make up for her lost rental income and cover her financial obligations,

LaCasse has been forced to take a new job, despite her immunocompromised status, increasing

her risk of getting infected with COVID-19. The eviction moratorium is literally compelling her

to risk her life in order to make ends meet. And she is no longer able to spend time with her

daughter because she has been forced to take this additional work. If LaCasse continues not to

be able to collect rent, she may have no choice but to take yet another job, which will only

increase the risk to her health and the possibility that she will get infected.

       D.      Plaintiffs Mudan Shi and Feng Zhou

       57.     Plaintiffs Shi and Zhou own a single-family home in Staten Island, New York.

The rental income from the house helps cover their own rent obligations for their leased family

home, which Shi and Zhou live in with their two young children and their three elderly parents.

       58.     Shi and Zhou were able to purchase the Staten Island home in 2014 after working

hard for many years and scrupulously saving. They lived in the house until 2018 when they

decided to rent it out. In August 2018, Shi and Zhou rented the house to a tenant, who agreed to

a two-year lease with a monthly rent of $2,400. The tenant paid rent from August 2018 through

March 2019, but in April 2019 the tenant paid only half the rent due. He has not paid any rent

since. Shi and Zhou are now owed over $50,000 in back rent, and without the rental income

from the house they are financially strapped trying to keep up with the property taxes and water

bills on the house as well as their own rent of $2,200 per month. They commenced a

nonpayment action on October 31, 2019—well before the coronavirus pandemic. Although they

obtained a favorable judgment, the enforcement of that judgment has been stayed due to the

eviction moratoria.

       59.     In August 2020, when the lease was set to expire, Shi and Zhou asked the tenant

to leave the home so they could move in with their family and be relieved of their rent


                                                  23
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 24 of 36 PageID #: 24




obligations on the home they had been renting out. The tenant offered to vacate only if Shi and

Zhou gave him $10,000. Once Shi and Zhou agreed to a $6,000 payment, the tenant turned and

demanded the money before he moved out. Shi and Zhou did not feel comfortable paying under

this condition. They have been stuck in a Catch-22 ever since: unable to meet the monthly rent

obligations under their lease because they cannot obtain the supporting rental income from their

own tenant. Even though their tenant’s lease has expired and he has not paid rent for three

quarters of the term, Shi and Zhou cannot move their own family into the house they own.

       60.     CEEFPA’s continued enforcement would further extend the stay on the

enforcement of the judgment that Shi and Zhou won during their non-payment proceeding as

well as any future eviction proceeding, should they attempt to commence one. Forcing them to

provide the Hardship Declaration to their tenants effectively invites the tenants to continue to

live in the property without paying rent. And their tenants will certainly avail themselves of the

vague hardship categories of the Declaration Form to assert hardship. The tenants’ failure to pay

is completely unrelated to COVID-19, yet Shi and Zhou would have no path forward to contest

their tenants’ claims.

                     CEEFPA PART A IS INVALID IN ITS ENTIRETY

       61.     Since the unconstitutional Hardship Declaration is at the “core” of Part A of

CEEFPA and “interwoven inexplicably through the entire regulatory scheme,” New York State

Superfund Coal. v. New York State Dept. of Envtl. Conservation, 75 N.Y.2d 88, 94 (1989),

CEEFPA Part A is invalid in its entirety. The Hardship Declaration is referenced at least 60

times throughout Part A, including in virtually every operative provision. It would be

“pragmatically impossible, as well as jurisprudentially unsound,” for the court to “attempt to

identify and excise” the Hardship Declaration, or the provisions in which it is referenced, while

“leaving the remainder of” CEEFPA Part A intact. Boreali v. Axelrod, 71 N.Y.2d 1, 14 (1987);


                                                24
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 25 of 36 PageID #: 25




see also Nat’l Advert. Co. v. Town of Babylon, 900 F.2d 551, 557 (2d Cir. 1990) (finding

constitutional and unconstitutional provisions of town ordinance restricting commercial speech

were inextricably interwoven and that the unconstitutional portions therefore could not be

severed from constitutional portions).

                             FIRST CAUSE OF ACTION
   Compelled Speech – First Amendment of the U.S. Constitution and Article I, § 8 of the
                           N.Y. Constitution; 42 U.S.C. § 1983

       62.      Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       63.      The First Amendment’s Free Speech clause provides that “Congress shall make

no law . . . abridging the freedom of speech.” The New York Constitution (Art. I, § 8) similarly

guarantees “Freedom of speech” and mandates that “no law shall be passed to restrain or abridge

the liberty of speech.” The Supreme Court has recognized that “freedom of speech prohibits the

government from telling people what they must say.” Rumsfeld v. Forum for Acad. &

Institutional Rights, Inc., 547 U.S. 47, 61 (2006). Where a law compels speech that is

noncommercial in nature, that law is assessed under the Supreme Court’s strict scrutiny rubric.

       64.      CEEFPA has deprived and will continue to deprive Plaintiffs of their First

Amendment free speech rights.

       65.      CEEFPA requires property owners, including Plaintiffs, to provide a Hardship

Declaration to their tenants—using language mandated by the government—with every demand

for rent, commencement of eviction proceeding, or petition. That Hardship Declaration includes

a Declaration Form, which provides check-the-box options for the tenant to assert either that the

tenant is “experiencing financial hardship” and therefore “unable to pay” the rent owed, or that

vacating the premises would pose a “significant health risk.” CEEFPA Part A § 1(4). If a

tenant’s “primary language” is one other than English, “Spanish [or] the six most common


                                                  25
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 26 of 36 PageID #: 26




languages in the city of New York,” property owners must also obtain appropriate translations of

the Declaration Form at their own expense. Id. §§ 3, 10. By mandating that Plaintiffs supply

this form to tenants—and arrange for the translation of the form—CEEFPA compels Plaintiffs to

endorse and adopt these government statements as their own, even though they may disagree

with the Form’s characterization of tenants’ financial hardship, ability to pay, or health risks, and

even though they disagree with the resulting eviction moratorium. As a result, Plaintiffs “must

represent as [their] own an opinion . . . that [they] might not categorically hold.” All. for Open

Soc’y Int’l, Inc. v. U.S. Agency for Int’l Dev., 651 F.3d 218, 237 (2d Cir. 2011), aff’d sub nom.

Agency for Int'l Dev. v. All. for Open Soc’y Int’l, Inc., 570 U.S. 205 (2013).

        66.     In addition, CEEFPA requires Plaintiffs to provide tenants with a “list” prepared

by the Office of Court Administration “of all not-for-profit legal service providers actively

handling housing matters in the county where the subject premises are located.” This

requirement compels Plaintiffs to endorse the State’s selection of legal service providers,

including those that may be adverse to Plaintiffs or their interests. Plaintiffs have no discretion

to omit an organization from the list, even if they disapprove of it or its activities.

        67.     These pre-eviction Hardship Declaration notices are subject to strict scrutiny,

because they constitute noncommercial speech under both of the Supreme Court’s definitions of

such speech. First, the Declaration Forms do not “propose a commercial transaction.” Zauderer

v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471 U.S. 626, 637 (1985). Instead,

they provide a list of legal service providers, inform tenants of potential legal options that are

potentially adverse to the property owners, and make contestable assertions about tenants’

alleged financial hardship and health risks. Second, the Hardship Declaration is not “related

solely to the economic interests of the speaker and its audience.” Cent. Hudson Gas & Elec.




                                                  26
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 27 of 36 PageID #: 27




Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557, 561 (1980). The Declaration Form

discloses no information whatsoever about Plaintiffs’ properties that might “better inform

consumers about the products they purchase.” Nat’l Elec. Mfrs. Ass’n v. Sorrell, 272 F.3d 104,

115 (2d Cir. 2001). Instead, as noted, it makes contestable assertions about tenants’ alleged

financial hardship and health risks. Similarly, the list of legal service providers “in no way

relates to the services that [Plaintiffs] provide,” Nat’l Inst. of Family & Life Advocates v.

Becerra, 138 S. Ct. 2361, 2372 (2018), and is therefore unrelated to the economic interests of

Plaintiffs. See Baptiste v. Kennealy, --- F. Supp. 3d ----, 2020 WL 5751572, at *37 (D. Mass.

Sept. 25, 2020) (required landlord disclosure of “services provided by tenant advocacy

organizations” not subject to rational basis review because it “does not relate directly to the

services provided by landlords”).

       68.     The Hardship Declaration fails strict scrutiny, because it is not narrowly tailored

to the government’s interest of informing tenants about their legal rights. To that end, there is

clearly a less restrictive means available that does not burden the First Amendment rights of

Plaintiffs: The State can provide the notices to tenants directly. Indeed, not only is the

Declaration form currently available on the New York Court’s website,

http://www.nycourts.gov/courts/nyc/SSI/images/corona/HardshipDeclaration.pdf, but, on

information and belief, the state’s Office of Court Administration has already mailed thousands

of hardship declarations to tenants whose property owners have moved to evict them. See Emma

Whitford, Major Takeaways From NY’s New Anti-Eviction Law, LAW360 (Jan. 8, 2021)

(discussing an upcoming “statewide mass mailing of hardship declarations to all tenants sued in

eviction cases”). Alternatively or additionally, the Government could conduct a public

awareness campaign to ensure that tenants are adequately informed about their options. The




                                                 27
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 28 of 36 PageID #: 28




Government, however, “chose to forego these alternatives in favor of a law that not only compels

the Plaintiffs to carry [its] specific message as if it were their own, but also to bear the associated

costs of doing so.” PSEG Long Island LLC v. Town of N. Hempstead, 158 F. Supp. 3d 149, 168

(E.D.N.Y. Feb. 3, 2016). Thus, CEEFPA violates Plaintiffs’ First Amendment rights. Baptiste,

2020 WL 5751572, at *38 (granting landlords preliminary injunction because “requiring

plaintiffs to refer tenants to organizations which advocate positions with which plaintiffs

disagree, and which oppose the landlords’ interests in the political arena and in court” violated

First Amendment).

       69.      Even if the compelled speech were commercial, however, the pre-eviction

Hardship Declarations would fail the more deferential standard of review under Zauderer:

Because of the ready availability of alternatives, including those presently undertaken by the

Government, CEEFPA imposes requirements that are “unjustified or unduly burdensome.”

Becerra, 138 S. Ct. at 2372 (quoting Zauderer, 471 U.S. at 651).

       70.      Acting under color of state law, Defendant has caused, and will continue to cause,

Plaintiffs to be deprived of rights guaranteed to them by the First Amendment to the United

States Constitution and its equivalent in the New York State Constitution, both facially and as

applied to them.

       71.      In the absence of declaratory and injunctive relief, property owners (including

Plaintiffs) will continue to be irreparably harmed and to be subjected to this deprivation of rights.

                             SECOND CAUSE OF ACTION
 Void for Vagueness – Fourteenth Amendment of the U.S. Constitution and Article I, § 6 of
                         the N.Y. Constitution; 42 U.S.C. § 1983

       72.      Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.




                                                  28
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 29 of 36 PageID #: 29




       73.     The Due Process clause of the Fourteenth Amendment to the United States

Constitution provides in part: “[N]or shall any State deprive any person of life, liberty, or

property, without due process of law.” The New York Constitution (Art. I, § 6) similarly directs:

“No person shall be deprived of life, liberty or property without due process of law.”

       74.     A law is unconstitutionally vague under procedural due process principles “if

people of common intelligence must guess at its meaning and may differ as to its application” or

if it fails “to provide sufficient standards to guide its application.” Marchi v. Bd. of Coop. Educ.

Servs. of Albany, 173 F.3d 469, 480 (2d Cir. 1999).

       75.     Plaintiffs have a legitimate property interest, grounded in state law, in the

property they own and in the right to retake possession of that property pursuant to New York’s

lawful eviction process.

       76.     CEEFPA’s hardship provision allowing tenants to claim “[s]ignificant loss of

household income,” “[i]ncrease in necessary out-of-pocket expenses,” and “other circumstances

related to the COVID-19 pandemic,” among other vague and undefined circumstances, violates

Plaintiffs’ procedural due process rights because it fails to provide them with fair notice of

CEEFPA’s requirements, is so standardless as to provide for arbitrary and discriminatory

enforcement, invites unreviewable abuse by tenants, and deprives them of any procedural

opportunity to discern—let alone challenge—the reasoning for Declaration Forms based on these

undefined circumstances.

       77.     As described in the foregoing allegations, CEEFPA’s failure to define phrases

including but not limited to “other circumstances,” “meaningful employment,” “significantly

increase,” and “significantly reduce” renders the “other circumstances” financial hardship

category essentially meaningless, robbing landlord owners (including Plaintiffs) of fair notice of




                                                 29
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 30 of 36 PageID #: 30




when a tenant is eligible to avoid eviction. Tenants’ ability to submit a valid Declaration Form

without even specifying the “financial hardship” category they believe applies keeps landlords

like Plaintiffs in the dark about what precisely they are rebutting. The lack of any evidentiary

obligations for tenants and fair notice to landlords makes the Declaration Forms ripe for abuse.

The same is true for the financial hardship categories of “[s]ignificant loss of household income”

and “[i]ncrease in necessary out-of-pocket expenses” relating to “essential work” or “related

health impacts” during the COVID-19 pandemic, as well as that childcare responsibilities or

responsibilities to care for an elderly, disabled, or sick family member during the COVID-19

pandemic have “negatively affected” the tenant’s or household member’s ability to obtain

“meaningful employment” or “earn income” or increased their “necessary out-of-pocket

expenses,” that “[m]oving expenses and difficulty . . . securing alternative housing make it a

hardship . . . to relocate to another residence during the COVID-19 pandemic.” That vacating

the premises and moving would “pose a significant health risk” is equally as vague. None of

these terms is defined, and all are hopelessly vague.

       78.     Likewise, the contentless nature of these categories will result in arbitrary and

discriminatory enforcement, as they provide no standards to guide their application. The

arbitrary nature of the financial hardship categories is compounded by its creation of a rebuttable

presumption of financial hardship in proceedings involving a defense under the TSHA, an

executive order, or “any other local or state law, order or regulation restricting the eviction of a

tenant suffering from a financial hardship during or due to COVID-19,” as CEEFPA is silent on

how the presumption may be rebutted. And if property owners make what law enforcement

officials decide, in their unfettered discretion, are false statements about the tenant in their signed

affidavit to the court seeking to rebut the vague assertions of the Hardship Declaration, property




                                                  30
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 31 of 36 PageID #: 31




owners could face perjury charges with up to a $5,000 fine and three to five years of jail time.

N.Y. Penal Law § 210, et. seq.

       79.      Acting under color of state law, Defendant has caused, and will continue to cause,

property owners (including Plaintiffs) to be deprived of their property without due process, both

facially and as applied to them, in violation of their due process rights under the Fourteenth

Amendment.

       80.      In the absence of declaratory and injunctive relief, property owners (including

Plaintiffs) will continue to be irreparably harmed and to be subjected to this deprivation of rights

guaranteed to them by the United States Constitution and the New York State Constitution.

                             THIRD CAUSE OF ACTION
   Due Process – Fourteenth Amendment of the U.S. Constitution and Article I, § 6 of the
                           N.Y. Constitution; 42 U.S.C. § 1983

       81.      Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       82.      The Due Process clause of the Fourteenth Amendment to the United States

Constitution provides in part: “[N]or shall any State deprive any person of life, liberty, or

property, without due process of law.” The New York Constitution (Art. I, § 6) similarly directs:

“No person shall be deprived of life, liberty or property without due process of law.”

       83.      Plaintiffs have a legitimate property interest, grounded in state law, in the

property they own and in the right to retake possession of that property pursuant to New York’s

lawful eviction process.

       84.      CEEFPA deprives property owners, including Plaintiffs, of their procedural due

process right to “be heard at a meaningful time and in a meaningful manner” with respect to a

tenants’ Declaration Forms, whether premised on claimed financial hardship or purported health

risks associated with relocation. Matthews v. Eldridge, 424 U.S. 319, 335 (1976). Once a tenant


                                                  31
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 32 of 36 PageID #: 32




completes a Declaration Form—which tenants are not required to sign under penalty of perjury

(and instead only under “penalty of law,” whatever that means)—a pending eviction proceeding

is automatically stayed until at least May 1. Where an eviction warrant has been issued but not

yet executed, execution is automatically stayed until at least that date. And if a property owner

has not yet initiated an eviction proceeding, it may not do so during the same period. This

inability to contest or obtain any review of tenants’ Declaration Forms deprives Plaintiffs of their

procedural due process rights—a violation made particularly severe in light of CEEFPA’s

vagueness and significant potential for abuse.

       85.      Acting under color of state law, Defendant has caused, and will continue to cause,

Plaintiffs to be deprived of their property without due process, both facially and as applied to

them, in violation of their procedural due process rights under the Fourteenth Amendment.

       86.      In the absence of declaratory and injunctive relief, property owners (including

Plaintiffs) will continue to be irreparably harmed and to be subjected to this deprivation of rights

guaranteed to them by the United States Constitution and the New York State Constitution.

                              FOURTH CAUSE OF ACTION
 Right to Petition – First Amendment of the U.S. Constitution and Article I, § 9 of the N.Y.
                               Constitution; 42 U.S.C. § 1983

       87.      Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       88.      The Petition clause of the First Amendment of the United State Constitution

provides that “Congress shall make no law . . . abridging . . . the right of the people to petition

the Government for a redress of grievances.” The New York Constitution (Art. I, § 9) similarly

guarantees the “Right to assemble and petition,” and mandates that “[n]o law shall be passed

abridging the rights of the people . . . to petition the government, or any department thereof.”




                                                  32
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 33 of 36 PageID #: 33




       89.      “[T]he right of access to the courts is an aspect of the First Amendment right to

petition the Government for redress of grievances.” Bill Johnson’s Rests., Inc. v. N.L.R.B., 461

U.S. 731, 741 (1983).

       90.      Because CEEFPA completely bars a class of property owners, including

Plaintiffs, from exercising their rights to file eviction petitions with New York courts until at

least May 1, 2021—specifically, all property owners who have received a completed Declaration

Form, after barring all property owners from filing eviction petitions through February 26,

2021—it violates their rights under the Petition clause.

       91.      Acting under color of state law, Defendant has caused, and will continue to cause,

Plaintiffs to be deprived of rights guaranteed to them by the First Amendment to the United

States Constitution (as well as its New York state corollary), both facially and as applied to them.

       92.      In the absence of declaratory and injunctive relief, property owners (including

Plaintiffs) will continue to be irreparably harmed and to be subjected to this deprivation of rights.

                               FIFTH CAUSE OF ACTION
           Unconstitutional Judicial Delegation – Article VI, § 30 of the N.Y. Constitution

       93.      Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       94.      The New York Constitution provides that the chief administrative judge “shall

exercise any such power delegated to him or her with the advice and consent of the

administrative board of the courts.” N.Y. Const. art. VI, § 30; see also N.Y. Judiciary Law § 212

(“The chief administrator shall also . . . [a]dopt rules and orders regulating practice in the courts

as authorized by statute with the advice and consent of the administrative board of the courts, in

accordance with the provisions of section thirty of article six of the constitution.”).




                                                  33
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 34 of 36 PageID #: 34




       95.     Accordingly, “[t]he Chief Administrator can exercise legislatively delegated

powers to regulate matters of jurisdiction, practice and procedure only with advice and consent of

the Administrative Board.” Bloom v. Crosson, 590 N.Y.S.2d 328, 330 (3d Dep’t 1992), aff’d, 82

N.Y.2d 768 (1993) (emphasis added).

       96.     CEEFPA purports to delegate to the chief administrative judge the power to

extend the statewide stay of eviction proceedings beyond the initial sixty day period.

Specifically, it allows the chief administrative judge to unilaterally extend the stay—with no

limit on the length of the extension or extensions—if and to the degree it is “necessary,” in his

unilateral discretion, “to ensure that courts are prepared to conduct proceedings in compliance

with this act and to give tenants an opportunity to submit the [Declaration Forms] pursuant to

this act.” CEEFPA Part A § 2.

       97.     Because CEEFPA does not require the chief administrative judge to first obtain

the advice and consent of the Administrative Board, the law contravenes the delegation of power

provision in Article VI, § 30 of the New York Constitution .

       98.     Acting under color of state law, Defendant has violated, and will continue to

violate Article VI, § 30 of the New York Constitution.

       99.     In the absence of declaratory and injunctive relief, the New York Constitution

will continue to be violated.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as follows:

       1)      A declaration that Part A of CEEFPA is facially unconstitutional in its entirety

               under the First and Fourteenth Amendments to the United States Constitution and

               under Article I, §§ 6, 8 & 9 of the New York Constitution;




                                                34
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 35 of 36 PageID #: 35




        2)      In the alternative, a declaration that each of the challenged portions and

                provisions of Part A of CEEFPA are facially unconstitutional under the First and

                Fourteenth Amendments to the United States Constitution and under Article I,

                §§ 6, 8 & 9 of the New York Constitution;

        3)      A declaration that Part A of CEEFPA is unconstitutional in its entirety as applied

                to Plaintiffs, or that each of the challenged portions and provisions of Part A of

                CEEFPA are unconstitutional as applied to Plaintiffs;

        4)      An emergency restraining order and permanent injunction enjoining Defendant

                from implementing or enforcing Part A of CEEFPA, or, in the alternative, of

                implementing or enforcing each of its challenged portions and provisions, both

                facially and as applied to Plaintiffs;

        5)      An award of fees, costs, expenses, and disbursements, including attorneys’ fees

                and costs to which Plaintiffs are entitled pursuant to 42 U.S.C. § 1988; and

        6)      Such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury in this

action of all issues so triable.




                                                  35
Case 2:21-cv-00998-SJF-ARL Document 1 Filed 02/24/21 Page 36 of 36 PageID #: 36




Dated: New York, New York
       February 24, 2021
                                           GIBSON, DUNN & CRUTCHER LLP

                                           By: /s/ Randy M. Mastro
                                               Randy M. Mastro
                                               Akiva Shapiro

                                              200 Park Avenue, 47th Floor
                                              New York, NY 10166-0193
                                              Telephone: (212) 351-4000
                                              RMastro@gibsondunn.com
                                              AShapiro@gibsondunn.com

                                               Attorneys for Plaintiffs




                                      36
